 
EXHIBIT 10.110
 
CALYPTE BIOMEDICAL CORPORATION
 
COMMON STOCK
 
PURCHASE AGREEMENT
 
                         , 200_



--------------------------------------------------------------------------------

 
COMMON STOCK
 
PURCHASE AGREEMENT
 
This Agreement (“Agreement”) is made as of                          , 200_ (the
“Execution Date”), by and among Calypte Biomedical Corporation, a Delaware
corporation (the “Company”), and             , a creditor of the Company (the
“Purchaser”).
 
AGREEMENT
 
In consideration of the mutual covenants contained in this Agreement, and for
the conversion and the complete discharge of the amount of indebtedness owed by
the Company to the Purchaser specified in Section 2 hereto, and for other good
and valuable consideration, the receipt of which is hereby acknowledged, the
Company and the Purchaser (severally and not jointly) hereby agree as follows:
 
Section 1. Authorization of Sale of the Securities.
 
Subject to the terms and conditions of this Agreement, the Company has, or
before the Closing (as defined below) will have, authorized the sale and
issuance of the number of shares of its Common Stock (the “Common Stock”) set
forth in Section 2.1 at the price per share set forth therein. The shares of
Common Stock sold hereunder shall be referred to herein as the “Shares” or the
“Securities.”
 
Section 2. Agreement to Sell and Purchase the Securities.
 
2.1    Sale of Shares.    At the Closing (as defined in Section 3), the Company
will sell to the Purchaser, and the Purchaser will purchase from the Company, at
a price per share of $            , (the “Share Price”)              shares for
an aggregate purchase price of $             (the “Aggregate Purchase Price”).
 
2.2    Payment Through Cancellation of Indebtedness at Negotiated Share
Price.    The Purchaser shall pay for the Shares by the cancellation and the
complete discharge of that certain amount of indebtedness owed by the Company to
the Purchaser equal in amount to the Aggregate Purchase Price set forth in
Section 2.1 herein. The Purchaser and the Company have negotiated the Share
Price among themselves with respect to their compromise as to the separate debt
amount so converted and discharged and the parties mutually acknowledge that, as
of the Execution Date, the Share Price is likely to exceed the market price of
shares of the Common Stock as traded on the principal exchange for the Common
Stock, Over-the-Counter Bulletin Board.
 
Section 3. Closing and Delivery.
3.1    Closing.    The Closing of the purchase and sale of the Shares pursuant
to this Agreement (the “Closing”) shall be held on or about             
            , 200_, at the offices of Heller Ehrman White & McAuliffe, 275
Middlefield Road, Menlo Park, California 94025, or on such other date and place
as may be agreed to by the Company and the Purchaser.
 
At or prior to the Closing, Purchaser shall execute any related agreements or
other documents required to be executed hereunder, dated as of the date of the
Closing (the “Closing Date”).
 
3.2    Delivery of the Shares at the Closing.    At the Closing, the Company
shall deliver to Purchaser stock certificates registered in the name of
Purchaser, or in such nominee name(s) as designated by Purchaser, representing
the number of shares of Common Stock to be purchased by Purchaser at the Closing
as set forth in Section 2.1 herein against payment of the Aggregate Purchase
Price through the conversion and discharge of indebtedness effective as of the
Closing Date. The name in which the stock certificate is to be issued to the



2



--------------------------------------------------------------------------------

Purchaser is set forth in the Stock Certificate Questionnaire in the form
attached hereto as Appendix I, as completed by the Purchaser.
 
Section 4. Representations, Warranties and Covenants of the Company
 
Except as set forth in the “SEC Documents” (as defined in Section 4.4 herein) or
the Schedule of Exceptions attached hereto as Exhibit A, the Company hereby
represents and warrants as of the date hereof to, and covenants with, the
Purchaser as follows:
 
4.1    Organization and Standing.    The Company has been duly incorporated and
is validly existing as a corporation in good standing under the laws of
Delaware, has full corporate power and authority to own or lease its properties
and conduct its business as presently conducted, and is duly qualified as a
foreign corporation and in good standing in all jurisdictions in which the
character of the property owned or leased or the nature of the business
transacted by it makes qualification necessary (except where the failure to be
so qualified would not have a material adverse effect on the business,
properties, financial condition or results or operations of the Company). The
Company has no subsidiaries or equity interest in any other entity.
 
4.2    Corporate Power; Authorization.    The Company has all requisite
corporate power, and has taken all requisite corporate action, to execute and
deliver this Agreement, sell and issue the Shares and carry out and perform all
of its obligations under this Agreement. This Agreement constitutes the legal,
valid and binding obligation of the Company, enforceable in accordance with its
terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or affecting the
enforcement of creditors’ rights generally, (ii) as limited by equitable
principles generally, including any specific performance, and (iii) as to those
provisions of Section 9.3 relating to indemnity or contribution. The execution
and delivery of this Agreement does not, and the performance of this Agreement
and the compliance with the provisions hereof and the issuance, sale and
delivery of the Shares by the Company will not conflict with, or result in a
breach or violation of the terms, conditions or provisions of, or constitute a
default under, or result in the creation or imposition of any lien pursuant to
the terms of, the Certificate of Incorporation or Bylaws of the Company or any
statute, law, rule applicable to the Company or regulation or any state or
federal order, judgment or decree applicable to the Company or any indenture,
mortgage, lease or other agreement or instrument to which the Company or any of
its properties is subject, where such conflict, breach or violation would have a
material adverse effect on the Company.
 
4.3    Issuance and Delivery of the Shares.    The Shares, when issued and paid
for in compliance with the provisions of this Agreement, will be validly issued,
fully paid and nonassessable. The issuance and delivery of the Shares is not
subject to preemptive, co-sale, right of first refusal or any other similar
rights of the shareholders of the Company or any liens or encumbrances. Such
issuance and delivery will not cause neither an increase in the number of shares
issuable pursuant to any securities of the Company that are outstanding as of
the Execution Date nor a decrease in the exercise or conversion price, of any
such securities.
 
4.4    SEC Documents; Financial Statements.    The Company has filed in a timely
manner all documents that the Company was required to file with the Securities
and Exchange Commission (the “SEC”) under Sections 13, 14(a) and 15(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), during the
twelve (12) months preceding the date of this Agreement. The Company has also
filed with the SEC registration statements on Forms S-2 and S-8 and, as required
by the Securities Act of 1933, as amended, amendments and supplements to such
registration statements (the “Securities Act”). As of their respective filing
dates (or, if amended prior to the date of this Agreement, when amended), all
documents filed by the Company with the SEC (the “SEC Documents”) complied in
all material respects with the requirements of the Exchange Act. None of the SEC
Documents as of their respective dates contained any untrue statement of
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements made therein, in light of the circumstances
under which they were made, not misleading. The financial statements of the
Company included in the SEC Documents (the “Financial Statements”) comply as to
form in all material respects with



3



--------------------------------------------------------------------------------

applicable accounting requirements and with the published rules and regulations
of the SEC with respect thereto. The Financial Statements have been prepared in
accordance with generally accepted accounting principles consistently applied
and fairly present the financial position of the Company at the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal, recurring
adjustments).
 
4.5    Intellectual Property.    Company owns or possesses adequate rights to
use all material patents, patent rights, inventions, trade secrets and know-how
described or referred to in the SEC Documents as owned or used by it or that are
necessary for the conduct of its business as presently conducted and as
described in the SEC Documents. Except as set forth in the SEC Documents, the
Company has not received any notice of, nor has any knowledge of, any
infringement of or conflict with asserted rights of others with respect to any
patent, patent right, invention, trade secret or know-how that, individually or
in the aggregate, if the subject of an unfavorable decision, ruling or finding,
would have a material adverse effect on the business, properties, financial
condition or results or operations of the Company.
 
4.6    Capitalization.    All of the Company’s outstanding shares of capital
stock have been duly authorized and validly issued and are fully paid and
nonassessable, have been issued in compliance with all federal and state
securities laws, and were not issued in violation of or subject to any
preemptive right or other rights to subscribe for or purchase securities. The
actual authorized and outstanding capital stock of the Company as of
November 17, 2001 is as set forth in Exhibit A. Except as set forth in the SEC
Documents or Exhibit A, there are no outstanding options to purchase, or any
preemptive rights or other rights to subscribe for or to purchase, any
securities or obligations convertible into, or any contracts or commitments to
issue or sell shares of the company’s capital stock or any such options, rights,
convertible securities or obligations.
 
4.7    Litigation.    Except as set forth in the SEC documents, there is no
pending or, to the Company’s knowledge, threatened, action, suit or other
proceeding to which the Company is a party or to which its property or assets
are subject.
 
4.8    Governmental Consents.    No consent, approval, order or authorization
of, or registration, qualification, designation, declaration or filing with, any
federal, state, or local governmental authority on the part of the Company is
required in connection with the consummation of the transactions contemplated by
this Agreement except for (a) compliance with the securities and blue sky laws
in the states and other jurisdictions in which shares of Common Stock are
offered and/or sold, which compliance will be effected in accordance with such
laws, and (b) the filing of a registration statement and all amendments thereto
with the SEC as contemplated by Section 9.1 of this Agreement.
 
4.9    No Material Adverse Change.    Since September 30, 2001, there have not
been any changes in the assets, liabilities, financial condition or operations
of the Company from that reflected in the Financial Statements except changes
which have not been, either individually or in the aggregate, materially
adverse.
 
4.10    Listing.    The Company’s Common Stock is traded on the Over-the-Counter
Bulletin Board.
 
Section 5. Representations, Warranties and Covenants of the Purchaser.
 
5.1    Representations and Warranties.    Purchaser represents and warrants to
and covenants with the Company that:
 
(a)  Purchaser, taking into account the personnel and resources it can
practically bring to bear on the purchase of the Securities contemplated hereby,
either alone or together with the advice of Purchaser’s purchaser
representative, is knowledgeable, sophisticated and experienced in making, and
is qualified to make, decisions with respect to investments in shares presenting
an investment decision like that involved in the purchase of the Securities,
including investments in securities issued by the Company, and has requested,
received, reviewed and considered, either alone or with Purchaser’s purchaser
representative, all



4



--------------------------------------------------------------------------------

information Purchaser deems relevant (including the SEC documents) in making an
informed decision to purchase the Securities and has reviewed to the degree
considered sufficient by Purchaser, the Company’s Form 10-K for the year ended
December 31, 2001 and its Form 10-Q for the period ended September 30, 2001.
(b)  Purchaser is acquiring the Securities pursuant to this Agreement in the
ordinary course of its business and for its own account for investment only and
with no present intention of distributing any of such Securities or any
arrangement or understanding with any other persons regarding the distribution
of such Securities, except in compliance with Section 5.1(c).
 
(c)  Purchaser will not, directly or indirectly, offer, sell, pledge, transfer
or otherwise dispose of (or solicit any offers to buy, purchase or otherwise
acquire or take a pledge of) any of the securities purchased hereunder except in
compliance with the Securities Act, applicable blue sky laws, and the rules and
regulations promulgated thereunder.
 
(d)  Purchaser has completed or caused to be completed the Stock Certificate
Questionnaire and the Registration Questionnaire, attached hereto as Appendix I
and Appendix II, respectively, for use in preparation of the Registration
Statement to be filed by the Company, and the answers thereto are true and
correct as of the date hereof and will be true and correct as of the effective
date of the applicable Registration Statement (provided that Purchaser shall be
entitled to update such information by providing notice thereof to the Company
prior to the effective date of such Registration Statement).
(e)  Purchaser has, in connection with its decision to purchase the Securities,
relied with respect to the Company and its affairs solely upon the SEC
Documents, the representations and warranties of the Company contained herein
and oral statements of the Company’s management made at meetings with the
Purchaser.
 
(f)  Purchaser is an “accredited investor” within the meaning of Rule 501 of
Regulation D promulgated under the Securities Act or a Qualified Institutional
Buyer within the meaning of Rule 144A promulgated under the Securities Act.
 
(g)  Purchaser has full right, power, authority and capacity to enter into this
Agreement and to consummate the transactions contemplated hereby and has taken
all necessary action to authorize the execution, delivery and performance of
this Agreement. Upon the execution and delivery of this Agreement by Purchaser,
this Agreement shall constitute a valid and binding obligation of Purchaser,
enforceable in accordance with its terms, except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or affecting the enforcement of creditors’ rights generally, (ii) as limited by
equitable principles generally, including any specific performance, and (iii) as
to those provisions of Section 9.3 relating to indemnity or contribution.
 
(h)  Awareness of Financial Risk.    Purchaser is fully aware of: (i) the highly
speculative nature of the investment in the Shares; (ii) the financial hazards
involved; (iii) the lack of liquidity of the Shares and the restrictions on
transferability of the Shares; and (iv) the tax consequences of investment in
the Shares. Purchaser is fully aware of the risk factors set forth in the SEC
Documents.
 
(i)  No General Solicitation.    At no time was the Purchaser presented with or
solicited by any publicly issued or circulated newspaper, mail, radio,
television or other form of general advertising or solicitation in connection
with the offer, sale and purchase of the Shares.
 
(j)  Compliance with Securities Laws.    Purchaser understands and acknowledges
that, in reliance upon the representations and warranties made by Purchaser
herein, the issuance of the Shares by the Company are not being registered with
the SEC nor are they being qualified under the California Corporate Securities
Law of 1968, as amended or the laws of any other state, but instead are being
issued under an exemption or exemptions from the registration and qualification
requirements of relevant law, which impose certain restrictions on Purchaser’
ability to transfer the Shares.



5



--------------------------------------------------------------------------------

 
(k)  Legends and Stop-Transfer Orders.    Purchaser understands that
certificates or other instruments representing any of the Shares acquired by
Purchaser will bear legends required by federal or state laws which would impose
legend obligations on the Shares as transferred hereby. Purchaser agree that, in
order to ensure and enforce compliance with the restrictions imposed by
applicable law the Company may issue appropriate “stop transfer” instructions to
its transfer agent with respect to any certificate or other instrument
representing the Shares.
 
(l)  Restructuring of Trade Payable Indebtedness of the Company.    Purchaser
understands that the Company is engaged in a restructuring of its trade payable
indebtedness, of which Agreement is a part, and pursuant to which the Company
may issue approximately 1,260,000 shares of Common Stock.
 
5.2    Nondisclosure; No Trading in Company Securities    Unless otherwise
required by applicable law, Purchaser will not disclose the existence or the
contents of this Agreement or the restructuring of the Company’s trade payable
indebtedness until such time as the Company files a Registration Statement
pursuant to Section 9 herein and Purchaser will not engage in transactions in
the Company’s securities until such filing date. Purchaser understands and
acknowledges that any such trading could be deemed unlawful trading on the basis
of material nonpublic information under the Securities Exchange Act of 1934, as
amended. Purchaser further understands and acknowledges that any disclosure of
this Agreement prior to the filing of the Registration Statement could result in
the indefinite delay of the effectiveness of the Registration Statement and
Purchaser further agrees that in the event of such disclosure by the Purchaser,
the Company has the right, at its sole discretion, to exclude the Purchaser and
the Shares issued to the Purchaser from the list of “Selling Shareholders” (as
defined in Section 9 below) and the Company’s obligations to register the Shares
issued to the Purchaser pursuant to Section 9 herein shall be deemed to be
discharged.
 
5.3    No Advice Provided.    Purchaser understands that nothing in this
Agreement or any other materials presented to Purchaser in connection with the
purchase and sale of the Shares constitutes legal, tax or investment advice and
that no independent legal counsel has reviewed these documents and materials on
Purchaser’s behalf. Purchaser has consulted such legal, tax and investment
advisors as it, in its sole discretion, has deemed necessary or appropriate in
connection with its purchase of the Shares.
 
5.4    Updated Statement of Company’s Indebtedness to Purchaser.    Not later
than 15 days following the Closing Date, Purchaser shall provide to the Company
a statement of the Company’s account balance with the Purchaser which shows that
the amount of the Company’s indebtedness equal to the Aggregate Purchase Price
has been converted and discharged effective as of the Closing Date in
consideration of the issuance of the Shares to Purchaser.
 
Section 6. Survival of Representations, Warranties and Agreements.
 
Notwithstanding any investigation made by any party to this Agreement, all
covenants, agreements, representations and warranties made by the Company and
Purchaser herein and in the certificates for the securities delivered pursuant
hereto shall survive the execution of this Agreement, the delivery to the
Purchaser of the securities being purchased and the payment therefor.
 
Section 7. Conditions to Company’s Obligations at the Closing.
 
The Company’s obligation to complete the sale and issuance of the Securities and
deliver shares of Common Stock to the Purchaser shall be subject to the
condition that the representations and warranties made by the Purchaser in
Section 5 hereof shall be true and correct when made, and shall be true and
correct on the Closing Date to the extent not waived by the Company.



6



--------------------------------------------------------------------------------

 
Section 8. Conditions to Purchaser’ Obligations at the Closing.
 
Purchaser’s obligation to accept delivery of the Shares and to cancel and fully
discharge the Company’s indebtedness in the amount of the Aggregate Purchase
Price shall be subject to the condition that the representations and warranties
made by the Company in Section 4 hereof shall be true and correct when made, and
shall be true and correct on the Closing Date the extent not waived by
Purchaser:
 
Section 9. Registration of the Shares; Compliance With the Securities Act.
 
9.1    Registration Procedures and Expenses.    The Company is obligated to do
the following:
 
(a)  Within 45 business days following the Closing, the Company shall prepare
and file with the SEC one or more registration statements in order to register
with the Commission the resale by the Purchaser, from time to time, of the
Shares through the Over-the-Counter Bulletin Board or the facilities of any
securities exchange on which the Company’s Common Stock is then traded, or in
privately-negotiated transactions (a “Registration Statement”). The Company
shall use commercially reasonable efforts to cause such Registration Statement
to be declared effective as soon thereafter as reasonably possible.
 
(b)  The Company shall prepare and file with the Commission (i) such amendments
and supplements to the Registration Statement and the prospectus used in
connection therewith, (ii) such SEC Reports and (iii) such other filings
required by the Commission, in each case as may be necessary to keep the
Registration Statement continuously effective and not misleading until the
earliest of (A) the second anniversary date of the Closing, (B) such date as all
of the Shares have been resold or (C) such time as all of the Shares held by the
Purchaser can be sold within a given three-month period pursuant to Rule 144
under the Securities Act. Notwithstanding the foregoing, following the
effectiveness of the Registration Statement, the Company may, at any time,
suspend the effectiveness of the Registration Statement for up to no longer than
30 days, as appropriate (a “Suspension Period”), by giving notice to the
Purchaser, if the Company shall have determined that the Company may be required
to disclose any material corporate development. The Company will use
commercially reasonable efforts to minimize the length of any Suspension Period.
Notwithstanding the foregoing, the Company may not suspend the effectiveness of
the Registration Statement more than four times in any twelve (12) month period.
Purchaser agrees that, upon receipt of any notice from the Company of a
Suspension Period, Purchaser will not sell any Shares pursuant to the
Registration Statement until (i) Purchaser is advised in writing by the Company
that the use of the applicable prospectus may be resumed, (ii) Purchaser has
received copies of any additional or supplemental or amended prospectus, if
applicable, and (iii) Purchaser has received copies of any additional or
supplemental filings which are incorporated or deemed to be incorporated by
reference in such prospectus.
 
(c)  In order to facilitate the public sale or other disposition of all or any
of the shares by Purchaser, the Company shall furnish to Purchaser with respect
to the Shares registered under the Registration Statement such number of copies
of prospectuses, prospectus supplements and preliminary prospectuses as
Purchaser reasonably requests in conformity with the requirements of the
Securities Act.
 
(d)  The Company shall file any documents required of the Company for normal
blue sky clearance in states specified in writing by Purchaser; provided,
however, that the Company shall not be required to qualify to do business in any
jurisdiction in which it is not now so qualified.
 
(e)  Other than fees and expenses, if any, of counsel or other advisers to the
Purchaser, which fees and expenses shall be borne by the Purchaser, the Company
shall bear all expenses (exclusive of any brokerage fees, underwriting discounts
and commissions) in connection with the procedures in paragraphs (a) through (d)
of this Section 9.1.
 
9.2    Transfer of Securities After Registration.    Purchaser agrees that it
will not effect any disposition of the Shares that would constitute a sale
within the meaning of the Securities Act, except:
 
(a)  pursuant to the Registration Statement, in which case Purchaser shall
submit the certificates evidencing the Shares to the Company’s transfer agent,
accompanied by a separate “Purchaser’s Certificate”



7



--------------------------------------------------------------------------------

(A) in the form of Appendix III attached hereto, (B) executed by Purchaser or by
an officer of, or other authorized person designated by, Purchaser, and (C) to
the effect that (1) the Shares have been sold in accordance with the
Registration Statement and (2) the requirement of delivering a current
prospectus has been satisfied; or
 
(b)  in a transaction exempt from registration under the Securities Act, in
which case Purchaser shall, prior to effecting such disposition, submit to the
Company an opinion of counsel in form and substance reasonably satisfactory to
the Company to the effect that the proposed transaction is in compliance with
the Securities Act.
 
9.3    Indemnification.    As used in this Section 9.3 the following terms shall
have the following respective meanings:
 
(a)  “Selling Shareholder” shall mean the Purchaser of Securities under this
Agreement and any transferee of Purchaser who is entitled to resell Shares
pursuant to the Registration Statement;
 
(b)  “Registration Statement” shall include any final prospectus, exhibit,
supplement or amendment included in or relating to the Registration Statement
referred to in Section 9.1; and
 
(c)  “Untrue Statement” shall include any untrue statement or alleged untrue
statement, or any omission or alleged omission to state in the Registration
Statement a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.
 
(d)  The Company agrees to indemnify and hold harmless each Selling Shareholder
from and against any losses, claims, damages or liabilities to which such
Selling Shareholder may become subject (under the Securities Act or otherwise)
insofar as such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) arise out of, or are based upon, any Untrue
Statement on or after the effective date of the Registration Statement, or on or
after the date of any prospectus or prospectus supplement or the date of any
sale by Purchaser thereunder, or arise out of any failure by the Company to
fulfill any undertaking included in the Registration Statement and the Company
will reimburse such Selling Shareholder for any reasonable legal or other
expenses reasonably incurred in investigating, defending or preparing to defend
any such action, proceeding or claim; provided, however, that the Company shall
not be liable to such Selling Shareholder in any such case to the extent that
such loss, claim, damage or liability arises out of, or is based upon, an Untrue
Statement made in such Registration Statement in reliance upon and in conformity
with written information furnished to the Company by or on behalf of such
Selling Shareholder specifically for use in preparation of the Registration
Statement, or the failure of such Selling Shareholder to comply with the
covenants and agreements contained in Section 9.1 or 9.2 hereof respecting sale
of the Shares or any statement or omission in any Prospectus that is corrected
in any subsequent prospectus that was delivered to the Selling Shareholder prior
to the pertinent sale or sales by the Selling Shareholder.
 
(e)  Purchaser agrees to indemnify and hold harmless the Company (and each
person, if any, who controls the Company within the meaning of Section 15 of the
Securities Act, each officer of the Company who signs the Registration Statement
and each director of the Company) from and against any losses, claims, damages
or liabilities to which the Company (or any such officer, director or
controlling person) may become subject (under the Securities Act or otherwise),
insofar as such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) arise out of, or are based upon, any failure to
comply with the covenants and agreements contained in Section 9.1 or 9.2 hereof
respecting sale of the Shares, or any Untrue Statement contained in the
Registration Statement on or after the effective date thereof, or in any
prospectus supplement as of its issue date or date of any sale by Purchaser
thereunder, if such Untrue Statement was made in reliance upon and in conformity
with written information furnished by or on behalf of Purchaser specifically for
use in preparation of the Registration Statement, and Purchaser will reimburse
the Company (or such officer, director or controlling person), as the case may
be, for any legal or other expenses reasonably incurred in investigating,
defending or preparing to defend any such action, proceeding or claim; provided
that in no event shall any indemnity by Purchaser under this Section 9.3 exceed
the gross proceeds received by Purchaser from the sale of Shares covered by such
Registration Statement.



8



--------------------------------------------------------------------------------

 
(f)  Promptly after receipt by any indemnified person of a notice of a claim or
the beginning of any action in respect of which indemnity is to be sought
against an indemnifying person pursuant to this Section 9.3, such indemnified
person shall notify the indemnifying person in writing of such claim or of the
commencement of such action, and, subject to the provisions hereinafter stated,
in case any such action shall be brought against an indemnified person and such
indemnifying person shall have been notified thereof, such indemnifying person
shall be entitled to participate therein, and, to the extent it shall wish, to
assume the defense thereof, with counsel reasonably satisfactory to such
indemnified person. After notice from the indemnifying person to such
indemnified person of its election to assume the defense thereof, such
indemnifying person shall not be liable to such indemnified person for any legal
expenses subsequently incurred by such indemnified person in connection with the
defense thereof; provided, however, that if there exists or shall exist a
conflict of interest that would make it inappropriate, in the opinion of counsel
to the indemnified person, for the same counsel to represent both the
indemnified person and such indemnifying person or any affiliate or associate
thereof, the indemnified person shall be entitled to retain its own counsel at
the expense of such indemnifying person; provided, however, that no indemnifying
person shall be responsible for the fees and expenses of more than one separate
counsel for all indemnified parties.
 
9.4    Termination of Conditions and Obligations    The conditions precedent
imposed by Section 4, Section 5 or this Section 9 upon the transferability of
the Shares shall cease and terminate as to any particular number of the Shares
when such Shares shall have been sold or otherwise disposed of in accordance
with the intended method of disposition set forth in the Registration Statement
covering such Shares or at such time as an opinion of counsel satisfactory to
the Company shall have been rendered to the effect that such conditions are not
necessary in order to comply with the Securities Act.
 
9.5    Information Available.    So long as the Registration Statement is
effective covering the resale of Shares owned by the Purchaser, the Company will
furnish to the Purchaser:
 
(a)  upon the request of any Purchaser, as soon as practicable after available
(but in the case of the Company’s Annual Report to Shareholders, within 150 days
after the end of each fiscal year of the Company), one copy of (i) its Annual
Report to Shareholders (which Annual Report shall contain financial statements
audited in accordance with generally accepted auditing standards certified by a
national firm of certified public accountants); (ii) its Annual Report on Form
10-K; (iii) its quarterly reports on Form 10-Q (the foregoing, in each case,
excluding exhibits); (iv) its Proxy Statement; and (v) its current reports on
Form 8-K, if any;
 
(b)  upon the request of any Purchaser, all exhibits excluded by the
parenthetical to subparagraph (a)(iii) of this Section 9.5, in the form
generally available to the public; and
 
(c)  upon the reasonable request of any Purchaser, an adequate number of copies
of the prospectuses and supplements to supply to any other party requiring such
prospectuses.
 
9.6    Changes in Purchaser Information    Purchaser agrees to promptly notify
the Company of any changes in the information set forth in the Registration
Statement regarding Purchaser or Purchaser’s plan of distribution set forth in
such Registration Statement.
 
Section 10. Broker’s Fee
 
The Company and Purchaser hereby represent that there are no brokers or finders
entitled to compensation in connection with the sale of the Shares, and shall
indemnify each other for any such fees for which they are responsible.



9



--------------------------------------------------------------------------------

 
Section 11. Notices.
 
All notices, requests, consents and other communications hereunder shall be in
writing, shall be sent by confirmed facsimile or mailed by first-class
registered or certified airmail, or nationally recognized overnight express
courier, postage prepaid, and shall be deemed given when so sent in the case of
facsimile transmission, or when so received in the case of mail or courier, and
addressed as follows:
 
if to the Company, to:
 
Calypte Biomedical Corporation
1265 Harbor Bay Pkwy
Alameda, CA 94502
Attention: President and Chief Executive Officer
Facsimile: (510) 814-8403
 
with a copy so mailed to:
 
Heller Ehrman White & McAuliffe
525 University Avenue
Palo Alto, California 94301
Attention: Bruce W. Jenett, Esq.
Facsimile: (650) 324-0638
 
or to such other person at such other place as the Company shall designate to
the Purchaser in writing; and
 
if to the Purchaser, at the address as set forth at the end of this Agreement,
or at such other address or addresses as may have been furnished to the Company
in writing.
 
Section 12. Miscellaneous.
 
12.1    Waivers and Amendments.    Neither this Agreement nor any provision
hereof may be changed, waived, discharged, terminated, modified or amended
except upon the written consent of the Company and the Purchaser.
 
12.2    Headings.    The headings of the various sections of this Agreement have
been inserted for convenience of reference only and shall not be deemed to be
part of this Agreement.
 
12.3    Severability.    In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.
 
12.4    Governing Law.    Except to the extent that the Delaware General
Corporation Law shall be applicable with respect to matters relating to the
internal corporate affairs of the Company, this Agreement shall be governed by
and construed in accordance with the laws of the State of California applicable
to contracts entered into and wholly performed within the State of California by
California residents.
 
12.5    Counterparts.    This Agreement may be executed in counterparts, each of
which shall constitute an original, but all of which, when taken together, shall
constitute but one instrument, and shall become effective when one or more
counterparts have been signed by each party hereto and delivered to the other
parties.
 
12.6    Successors and Assigns.    Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors and administrators of the
parties hereto.



10



--------------------------------------------------------------------------------

 
12.7    Entire Agreement.    This Agreement and other documents delivered
pursuant hereto, including the exhibits, constitute the full and entire
understanding and agreement between the parties with regard to the subjects
hereof and thereof.
 
12.8    Payment of Fees and Expenses.    Each of the Company and the Purchaser
shall bear its own expenses and legal fees incurred on its behalf with respect
to this Agreement and the transactions contemplated hereby. If any action at law
or in equity is necessary to enforce or interpret the terms of this Agreement,
the prevailing party shall be entitled to reasonable attorney’s fees, costs and
necessary disbursements in addition to any other relief to which such party may
be entitled.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their  duly authorized representatives as of the day and year first above
written.
 
CALYPTE BIOMEDICAL CORPORATION
By:
 

--------------------------------------------------------------------------------

   
Name: Nancy E. Katz
Title: Chief Executive Officer, President and Chief Financial Officer

 
PURCHASER
Purchaser Name:
 

--------------------------------------------------------------------------------

By: 
 

--------------------------------------------------------------------------------

Name: 
 

--------------------------------------------------------------------------------

Title: 
 

--------------------------------------------------------------------------------

Address:
 

--------------------------------------------------------------------------------

Facsimile:
 

--------------------------------------------------------------------------------

 
 
 



 



11



--------------------------------------------------------------------------------

 
NOTICE TO PURCHASER:
 
IN MAKING AN INVESTMENT DECISION INVESTORS MUST RELY ON THEIR OWN EXAMINATION OF
THE ISSUER AND THE TERMS OF THE OFFERING, INCLUDING THE MERITS AND RISKS
INVOLVED. THESE SECURITIES HAVE NOT BEEN RECOMMENDED BY ANY FEDERAL OR STATE
SECURITIES COMMISSION OR REGULATORY AUTHORITY. FURTHERMORE, THE FOREGOING
AUTHORITIES HAVE NOT CONFIRMED THE ACCURACY OR DETERMINED THE ADEQUACY OF THIS
DOCUMENT. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.
 
THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND
MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY WILL BE
REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD
OF TIME.



12